44 F.Supp.2d 1337 (1999)
UNION PACIFIC RAILROAD COMPANY
v.
STATE OF LOUISIANA, ex rel, Richard P. IEYOUB, Louisiana Department of Public Safety and Corrections and Office of State Police
Civil Action No. 97-872-B-M.
United States District Court, M.D. Louisiana.
March 30, 1999.
Sam A. Leblanc, III, Adams & Reese, New Orleans, LA, Warren E. Byrd, II, Adams & Reese, Baton Rouge, LA, Robert Layne Coco, Adams & Reese, Baton Rouge, LA, for Plaintiff.
Paul Edward Schexnayder, Louisiana Department of Public Safety, Baton Rouge, LA, for Defendants.

ORDER
POLOZOLA, Chief Judge.
On the Court's own motion and because the defendants have filed a motion for a new trial, the Court's opinion of January 5, 1999, 32 F.Supp.2d 377, and the Court's judgment of January 22, 1999 are hereby withdrawn.
This case is now administratively closed. Such administrative closure does not constitute a dismissal and the case may be reopened at the request of any party or on the Court's own motion. If the case is reopened, appropriate deadlines will be set for the parties to file briefs herein on any pending motions.